Per Curiam,
The plaintiff obtained a verdict in an action upon a contract for street paving. It was provided by the contract that payment for the work should be made by the delivery of assessment bills against the adjoining properties except where paving was done at the intersection of cross streets and in front of unassessable property for which the defendant was to pay in warrants. Judgment was entered for the defendant in the Common Pleas non obstante veredicto. That judgment was reversed by this court and it was directed that judgment should be entered for the plaintiff on the verdict. See Vulcanite Paving Co. v. Philadelphia, 239 Pa. 524.
This appeal was taken by the defendant after the entry of judgment in the Common Pleas. The assignments relate to the admission in evidence of the contract; to the submission to the jury on insufficient evidence of the question whether assessment bills delivered to the plaintiff were against property not liable to assessment; to the refusal to direct a verdict for the defendant and to the entry of judgment for the plaintiff in pursuance of the direction of this court. They give rise to no debatable question that was not considered and decided on the first appeal.
The judgment is affirmed.